Exhibit 10.14

 

EXECUTION VERSION

 

AMENDMENT NO. 1 TO PURCHASE AGREEMENT

 

This AMENDMENT NO. 1 to PURCHASE AGREEMENT (this “Amendment”) is made as of this
31st day of December, 2008 by and among THE MANITOWOC COMPANY, INC. (“Parent”),
MMG HOLDING CO., LLC (“Seller”), FINCANTIERI-CANTIERI NAVALI ITALIANI S.p.A.
(“Fincantieri”) and FINCANTIERI MARINE GROUP HOLDINGS INC. (“Buyer”).

 

WHEREAS, Parent, Seller, Fincantieri and Buyer entered into a Purchase
Agreement, dated as of August 1, 2008 (the “Agreement”), pursuant to which Buyer
agreed to purchase from Seller, and Seller agreed to sell to Buyer, the MMG
Ownership Interest (as defined in the Agreement) on the terms and conditions set
forth in the Agreement; and

 

WHEREAS, the parties hereto desire to amend the Agreement as hereinafter
provided.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants,
conditions and agreements set forth in this Amendment and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is hereby agreed that:

 

1.             Defined Terms.  All terms used but not otherwise defined herein
have the meanings assigned to them in the Agreement.

 

2.             Amendments to the Agreement. The Agreement is hereby amended as
follows:

 

(a)           “Subsidiary’s Articles of Incorporation” and “Articles of
Incorporation of the Subsidiary” wherever appearing in the Agreement is hereby
deleted and replaced with “Subsidiary’s articles of incorporation or
organization.”

 

(b)           “Subsidiary’s Bylaws” and “Bylaws of the Subsidiary” wherever
appearing in the Agreement is hereby deleted and replaced with “Subsidiary’s
bylaws or operating agreement.”

 

(c)           “Subsidiary’s Articles of Incorporation and Bylaws” and “Articles
of Incorporation and Bylaws of the Subsidiary” wherever appearing in the
Agreement is hereby deleted and replaced with “Subsidiary’s articles of
incorporation or organization and bylaws or operating agreement.”

 

(d)           “Subsidiary’s capital stock” and “capital stock of the Subsidiary”
wherever appearing in the Agreement is hereby deleted and replaced with
“Subsidiary’s limited liability company membership interests or capital stock.”

 

(e)           The words “the Subsidiary” in the first clause of the Recitals to
the Agreement are hereby deleted and replaced with the following:

 

“Marinette Marine Corporation, a Wisconsin corporation that is a wholly owned
subsidiary of MMG (“MMC”),

 

--------------------------------------------------------------------------------


 

(f)            The words “the Subsidiary” in the third clause of the Recitals to
the Agreement are hereby deleted and replaced with “MMC.”

 

(g)           Section 1.64 of the Agreement is hereby deleted in its entirety
and replaced with the following new Section 1.64:

 

“Subsidiary.          “Subsidiary” shall mean, collectively or individually, as
the context requires, MMC, ACE Marine LLC, a Wisconsin limited liability company
which is a wholly owned subsidiary of MMG, and any other subsidiary of MMG, MMC
or ACE Marine LLC that is formed prior to the Closing Date.  Unless otherwise
explicitly stated herein, each representation, warranty, covenant, obligation or
agreement contained in this Agreement that is claimed to be made by “the
Subsidiary” shall be deemed to be made by each of MMC, ACE Marine LLC, and any
other subsidiary of MMG, MMC or ACE Marine LLC that is formed prior to the
Closing Date.”

 

(h)           The last two sentences of Section 3.17(f) of the Agreement are
hereby deleted in their entirety and replaced with the following new sentences:

 

“As soon as practicable after Buyer establishes or maintains Buyer’s
401(k) Plan, Seller or the Parent shall direct the trustee of each Seller
401(k) Plan to segregate the portion of each investment fund thereunder
attributable to the aggregate individual account balances (whether vested or
unvested) of such Affected Employees, and to transfer in cash or in kind, as
determined by Buyer in its discretion, such segregated portion to the trust or
other funding vehicle under Buyer’s 401(k) Plan.  The parties shall comply with
all provisions of the Code and ERISA applicable to such transfer, including
Sections 414(l) and 411(d)(6) of the Code and the corresponding provisions of
ERISA.”

 

(i)            Section 4.6(a)(ii) of the Agreement is hereby deleted in its
entirety and replaced with the following new Section 4.6(a)(ii):

 

“(ii)  MMG is a limited liability company duly organized, validly existing and
in good standing under the Laws of the State of Nevada, and each Subsidiary is
an entity duly organized, validly existing and in active status under the Laws
of the state of its organization.  MMG is not in default under any provision of
its Articles of Organization or the MMG Operating Agreement, and neither
Subsidiary is in default under any provision of its articles of incorporation or
organization, as the case may be, or its bylaws or operating agreement, as the
case may be.”

 

(j)            “Corporate power” wherever it appears in Section 4.6(b) of the
Agreement is hereby deleted and replaced with “corporate or limited liability
company power.”

 

(k)           Section 4.7(b) of the Agreement is hereby amended as follows:

 

2

--------------------------------------------------------------------------------


 

(i)            “The Subsidiary” wherever it appears in Section 4.7(b), other
than in the sentence to be added to Section 4.7(b) pursuant to this Amendment,
is hereby deleted and replaced with “MMC.”

 

(ii)           The following new sentence is added to the end of Section 4.7(b):

 

“Schedule 4.7(b) to the Disclosure Schedules also sets forth, as applicable
(i) the authorized capital of the Subsidiary (other than MMC), including the
identification of each authorized class of capital stock or limited liability
company membership interests, the number of authorized shares of each class, the
number of issued and outstanding shares of each class, the number of treasury
shares of each class, and the holders of any outstanding shares or limited
liability company membership interests and (ii) the holders and percentages of
limited liability company membership interests of the Subsidiary (other than
MMC) held.

 

(l)            Section 7.6(c) of the Agreement is hereby deleted in its entirety
and replaced with the following new Section 7.6(c):

 

“(c)  A Certificate of the Secretary of each Subsidiary certifying to an
attached copy of the articles of incorporation or organization and bylaws or
operating agreement, as applicable.”

 

(m)          Section 11.1 of the Agreement is hereby amended as follows:

 

(i)            “December 30, 2008” wherever it appears in Section 11.1 is hereby
deleted and replaced with “December 31, 2008.”

 

(ii)           The following new sentence is added to the end of Section 11.1:

 

“Notwithstanding anything in this Section 11.1 to the contrary, neither Buyer
nor Seller may terminate this Agreement on or prior to January 15, 2009 if
(x) the only condition to closing set forth in Article VIII (if Seller is the
party desiring to terminate) or Article VII (if Buyer is the party desiring to
terminate) that has not been fulfilled is the receipt of Exon-Florio Clearance
and (y) the reason that the Exon-Florio Clearance has not been received is
solely due to administrative constraints (such as any administrative delay by
CFIUS in issuing a letter confirming that its 45-day investigation has revealed
no issue of material security concern) and not for any substantive reason.”

 

3.             Waivers.  The parties hereto hereby waive the obligation arising
under Section 3.3(a) of the Agreement of Seller to deliver, together with the
Disclosure Schedule, a certificate signed by an officer of Seller, stating that
the Disclosure Schedule is being delivered pursuant to the Agreement and is the
Disclosure Schedule referred to in the Agreement.  Notwithstanding such waiver,
the parties hereto confirm and agree that the Disclosure Schedule attached to
the executed Agreement and initialed by the parties is the Disclosure Schedule
referred to in the Agreement.

 

3

--------------------------------------------------------------------------------


 

4.             Full Force and Effect.  Except as expressly amended hereby, the
Agreement shall continue unmodified and in full force and effect in accordance
with the provisions thereof on the date hereof.  As used in the Agreement, the
terms “Agreement,” “this Agreement,” “this Purchase Agreement,” “herein,”
“hereafter,” “hereto,” “hereof” and words of similar import shall mean, unless
the context otherwise requires, the Agreement as amended by this Amendment.

 

5.             Governing Law.  This Amendment shall be construed and interpreted
according to the internal Laws of the State of New York without regard to the
conflicts of Laws principles thereof.

 

6.             Counterparts; Headings.  This Amendment may be executed in
several counterparts, each of which shall be deemed an original, but such
counterparts shall together constitute but one and the same Amendment.  The
headings in this Amendment are inserted for convenience of reference only and
shall not constitute a part hereof.

 

[Signature Page Follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

 

THE MANITOWOC COMPANY, INC.

 

 

 

 

 

By:

 /s/ Maurice D. Jones

 

Name:

Maurice D. Jones

 

Title:

Senior Vice President, General Counsel and Secretary

 

 

 

 

 

 

 

MMG HOLDING CO., LLC

 

 

 

 

By:

THE MANITOWOC COMPANY, INC.,

 

 

SOLE MEMBER

 

 

 

 

 

 

 

 

By:

 /s/ Maurice D. Jones

 

 

Name: Maurice D. Jones

 

 

Title:   Senior Vice President, General Counsel and Secretary

 

 

 

 

 

 

 

FINCANTIERI-CANTIERI NAVALI ITALIANI S.p.A.

 

 

 

 

By:

 /s/ Giuseppe Bono

 

Name:

Giuseppe Bono

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

FINCANTIERI MARINE GROUP HOLDINGS INC.

 

 

 

 

By:

 /s/ Pier Francesco Ragni

 

Name:

Pier Francesco Ragni

 

Title:

President

 

Signature Page to Amendment No. 1 to Purchase Agreement

 

--------------------------------------------------------------------------------